Petition for Writ of Mandamus Dismissed in Part and Denied in Part and
Opinion filed August 2, 2022.




                                      In The

                     Fourteenth Court of Appeals

                                NO. 14-22-00492-CR
                                NO. 14-22-00493-CR
                                NO. 14-22-00494-CR



                  IN RE LAVONIE DEMON LAND, Relator


                        ORIGINAL PROCEEDING
                          WRIT OF MANDAMUS
                             228th District Court
                            Harris County, Texas
              Trial Court Cause Nos. 1633146, 1633147, 1630199

                         MEMORANDUM OPINION

      On Thursday, July 7, 2022, relator LaVonie Demon Land filed a petition for
writ of mandamus in this court. See Tex. Gov’t Code Ann. § 22.221; see also Tex.
R. App. P. 52. In the petition, relator asks this court to compel the Honorable Frank
Aguilar, presiding judge of the 228th District Court of Harris County, to: (1) rule
on his application for writ of habeas corpus purportedly mailed to the district
clerk’s office in May 2022 and (2) respond to his request for certified copies of
respondent’s oath office, respondent’s delegation of authority, and certain
provisions of the Constitution of the United States purportedly requested in
February 2022.

                                Standard of Review

      To be entitled to mandamus relief, a relator must show (1) the relator has no
adequate remedy at law for obtaining the relief sought; and (2) what the relator
seeks to compel involves a ministerial act rather than a discretionary act. In re
Powell, 516 S.W.3d 488, 494–95 (Tex. Crim. App. 2017) (orig. proceeding). A
trial court has a ministerial duty to consider and rule on motions that are properly
filed and pending before the court. See In re Henry, 525 S.W.3d 381 (Tex. App.—
Houston [14th Dist.] 2017, orig. proceeding) (per curiam). And where a trial court
refuses to rule on such a motion, mandamus relief may be appropriate. See In re
Molina, 94 S.W.3d 885, 886 (Tex. App.—San Antonio 2003, orig. proceeding). To
establish that he is entitled to mandamus relief, relator must show that: (1) the trial
court had a legal duty to rule on the motion, (2) relator made a demand for the
court to rule on the motion, and (3) the trial court failed or refused to rule on the
motion within a reasonable time. See In re Mendoza, 467 S.W.3d 76, 78 (Tex.
App.—Houston [1st Dist.] 2015, orig. proceeding).
      1. Application for Writ of Habeas Corpus

      Relator complains of his application for habeas relief purportedly pending in
the trial court. Only the Texas Court of Criminal Appeals has jurisdiction in final
post-conviction felony proceedings. See Tex. Code Crim. Proc. Ann. art. 11.07.
Even a complaint that the trial court has failed to act or to follow the procedure
                                          2
established by article 11.07 must be addressed to the Court of Criminal Appeals.
See In re McAfee, 53 S.W.3d 715, 718 (Tex. App.—Houston [1st Dist.] 2001, orig.
proceeding) (dismissing mandamus complaining of trial court’s failure to respond
to a pending application for writ of habeas corpus for lack of jurisdiction). Because
this court lacks jurisdiction to consider relator’s complaint related to his
application for post-conviction habeas corpus relief, we dismiss that portion of
relator’s mandamus petition for want of jurisdiction.
      2. Request for Documents
      In his petition, relator states “I demanded as my legal foundation for a
certified copy/copies of the Exact Provision, Oath of Office, and delegation of
Authority, from the 228th court of Harris County, Houston Texas district with a
deadline of 30 days in February 2022 [sic].” He also contends that he requested the
trial court provide him with a copy of certain provisions of the Constitution of the
United States. Relator has not shown that the trial court has a legal duty to rule on
these requests, nor are we aware of such a legal duty. Accordingly, we deny this
portion of relator’s petition for a writ of mandamus. See Zalta v. Tennant, 789
S.W.2d 432, 433 (Tex. App.—Houston [1st Dist.] 1990, no writ) (denial of petition
for writ of mandamus where trial court had no legal duty to rule on a motion for
partial summary judgment); In re Harberson, No. 14-15-00760-CR, 14-15-00761-
CR, 14-15-00762-CR, 2015 WL 5575760 at *1 (Tex. App.—Houston [14th Dist.]
Sept. 22, 2015, orig. proceeding) (mem. op., not designated for publication) (denial
of petition for writ of mandamus where relator failed to establish trial court’s legal
duty to rule on a motion); In re Wilson, No. 12-14-00138-CR, 2014 WL 2609721
at *2 (Tex. App.—Tyler June 11, 2014, orig. proceeding) (mem. op., not

                                          3
designated for publication) (denial of petition for writ of mandamus where trial
court had no jurisdiction to rule on motion filed by relator).
                                     Conclusion
        Relator’s petition for writ of mandamus is dismissed in part and denied in
part.


                                        PER CURIAM

Panel consists of Chief Justice Christopher and Justices Wise and Jewell.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                           4